Citation Nr: 1738263	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) claimed as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

[The Veteran had also appealed denials of service connection for peripheral neuropathy of the bilateral lower extremities.  A July 2013 rating decision granted service connection for those claims, resolving those matters. In February and September 2016, the Veteran filed claims seeking increased ratings for the peripheral neuropathy of both lower extremities.  A March 2017 rating decision denied the claims.  In July 2017, the Veteran's representative requested reconsideration of that rating decision, noting that it did not consider additional evidence submitted.  Thereafter, the RO indicated that they would not be reviewing the rating decision because the matters are on appeal.   An appeal to the Board is initiated by the filing of a notice of disagreement (NOD) after a rating decision is issued.  Here, that raises a question of whether or not the request for reconsideration by the Veteran's representative is a NOD with the March 2017 rating decision.  The Board finds that it is not, because finality had not attached to the March 2017 rating decision, as submission of additional evidence required re-review by the agency of original jurisdiction (AOJ) and the RO did not respond to the request for reconsideration.  At this point, it is incumbent on the AOJ to respond to the request for reconsideration, following which a NOD initiating an appeal would not be inappropriate.] 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).  

The record contains conflicting medical opinions regarding the etiology of the Veteran's ED.  On February 2012 VA diabetes mellitus examination, the examiner opined that it is less likely than not that the Veteran's current ED was permanently worsened or aggravated by his service-connected diabetes mellitus and indicated that it is likely due to other factors to include hypertension and hypotestosteronism.  On the other hand, in August 2016, a private physician opined that the Veteran's ED which developed prior to his formal diagnosis of diabetes is more likely than not due to hyperglycemia and developing diabetes.  The Board notes that neither opinion addresses the rationale for the etiological opinion to the contrary.  Accordingly, a remand for another medical opinion (that reconciles the conflicting medical opinions already in the record) is necessary.     

Furthermore, during the September 2016 hearing, the Veteran testified that he received earlier treatment for ED.  Records of such treatment are not associated with his record, and do not appear to have been sought.  As they may be pertinent evidence in the matter at hand, they must be secured, if available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for ED, to specifically include the provider who first assigned him that diagnosis, and to provide authorizations for VA to secure complete clinical records of the evaluations and treatment from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development requested above is completed, the AOJ should arrange for the Veteran's record to be forwarded to an urologist for a medical advisory opinion regarding the etiology of the Veteran's ED.  The entire record must be reviewed by the consulting provider.  Based on a review of the record, the provider should offer an opinion that responds to the following: 

Please identify the likely etiology for the Veteran's ED.  Specifically, is it at least as likely as not (a 50% or better probability) that the ED was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected type 2 diabetes mellitus?

The examiner must include rationale with the opinion.  The rationale should specifically include comment on the (February 2010 VA and August 2012 private) medical opinions already in the record in this matter, expressing (with rationale) agreement or disagreement with each.  If ED is determined to be unrelated to the Veteran's diabetes, please identify the etiology for the ED considered more likely. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

